I cannot concur in the opinion of Mr. Justice Watts.
The testimony as to indemnity insurance was clearly inadmissible, and I think prejudicial. I do not think the direction of the judge to disregard the testimony cures the defect. The temptation to let the jury know that one of our own people will not suffer from their verdict is very great, and the only way to control the situation is to let the parties know that a deliberate violation of the rule will do them no good. When to this is added testimony of a talk of compromise, it tends to convince the jury that the defendant himself admits liability, and is indifferent as to the result, the prejudicial error is complete.
For these reasons I dissent.